[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff has filed an application for a prejudgment remedy. A hearing on the application has been held. The court finds the following:
1. On or about September 27, 1988, the defendant signed a promissory note promising to pay Mechanics  Farmers Savings Bank $500,000.
2. The defendant signed as the general partner of Great Oak Farm Associates Limited Partnership.
3. The note was assigned to Communications Systems, Inc. on an unspecified date.
4. The plaintiff became the holder of the note on an unspecified date.
5. Pat DiNardo guaranteed the note.
6. As a result of that guarantee, DiNardo paid the plaintiff $165,000 to discharge his obligation and assigned his rights to the plaintiff.
7. The defendant discharged his debt to Mechanics and Farmers Savings Bank in bankruptcy on February 23, 1990.
8. The plaintiff has brought suit both on the note and as the assignee of DiNardo's rights. CT Page 4984
9. There is no credible evidence that the defendant discharged any obligation to DiNardo in bankruptcy.
10. There is probable cause that the plaintiff will recover a judgment against the defendant.
The application for a prejudgment remedy in the amount of $185,000 is granted.1
BY THE COURT
Bruce L. Levin Judge of the Superior Court